          Case 8:19-cv-03361-PWG Document 8 Filed 01/02/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Greenbelt Division)


 GERVIN GOMEZ HERNANDEZ, et al.

         Plaintiffs,

 v.                                                          Case No. 8:19-cv-03361-PWG
 PHOENIX STAFFING SERVICES, LLC, et al.

         Defendants.


             NOTICE OF DAMAGE CLAIMS AND RELIEF SOUGHT

        Pursuant to the Court’s December 17, 2019 Discovery Order, and Fed. R. Civ. P.

26(a)(1)(A)(iii), Plaintiffs file the following disclosure of damage claims and relief sought.

1.      Summary

        Plaintiffs worked as drivers for Defendants’ staffing services company. Briefly: Plaintiffs

allege that they were paid a flat daily salary that denied them both minimum and overtime

wages. Plaintiffs bring this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-

401 et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab.

& Empl. Art., § 3-501 et seq.

2.      Minimum and Overtime Wages

        Plaintiff Gervin Gomez Hernandez estimates that he is owed approximately $20,900.13

in minimum and overtime wages. This estimate was arrived at through the calculations attached

to this filing as Exhibit A.
          Case 8:19-cv-03361-PWG Document 8 Filed 01/02/20 Page 2 of 3



       Plaintiff Ledis Cruz estimates that she is owed approximately $18,185.75 in minimum

and overtime wages. This estimate was arrived at through the calculations attached to this filing

as Exhibit B.

       In total, Plaintiffs allege that they are owed a total of $39,085.88 in minimum and over-

time wages.

3.     Liquidated Damages

       The FLSA, MWHL, and MWPCL all provide for liquidated damages in addition to the

underlying amount of minimum and overtime wages owed.

       The FLSA and MWHL both provide for liquidated damages in an amount equal to the

underlying amount of minimum and overtime wages owed. See 29 U.S.C. § 216; Md. Code, Lab.

& Empl. Art., § 3-427. The MWPCL provides that an employee may recover up to three times

the amount of unpaid wages owed. See Md. Code, Lab. & Empl. Art., 3-507.2.

       Accordingly, Plaintiff Gervin Gomez Hernandez seeks a total of $41,800.26 in unpaid

wages and liquidated damages pursuant to the FLSA and MWHL (2 × $20,900.13), or a total of

$62,700.39 in unpaid wages and liquidated damages pursuant to the MWPCL (3 × $20,900.13).

And Plaintiff Ledis Cruz seeks a total of $36,371.50 in unpaid wages and liquidated damages

pursuant to the FLSA and MWHL (2 × $18,185.75), or a total of $54,557.25 in unpaid wages

and liquidated damages pursuant to the MWPCL (3 × $18,185.75).

       In total, Plaintiffs seek a total of $117,257.63 in unpaid wages and liquidated damages

($62,700.39 + $54,557.25). This is the total of each plaintiff’s claim pursuant to the MWPCL

(Plaintiffs are not entitled to duplicative liquidated damages).

4.     Attorney’s Fees and Costs




                                                  2
          Case 8:19-cv-03361-PWG Document 8 Filed 01/02/20 Page 3 of 3



       Finally, Plaintiffs seeks to recover their attorney’s fees and costs. The FLSA, MWHL,

and MWPCL are all ‘fee-shifting’ statutes. See, e.g., 29 U.S.C. § 216(b).

       At this point in time, Plaintiffs’ counsel’s firm has incurred approximately $6520.00 in

attorney’s fees (Plaintiffs initially tried to resolve this matter with a demand letter), and $586.95

in costs. In total, Plaintiffs’ counsel’s firm has incurred approximately $7,106.95 in attorney’s

fees and costs.

5.     Total Relief Sought

       In total, Plaintiffs seek $124,364.58 in unpaid wages, liquidated damages, and attorney’s

fees and costs ($117,257.63 + $7,106.95)



 Date: January 2, 2020                                  Respectfully submitted,

                                                        /s/ Justin Zelikovitz
                                                        JUSTIN ZELIKOVITZ, #17567
                                                        DCW AGE L AW
                                                        519 H Street NW
                                                        Washington, DC 20001
                                                        Phone: (202) 803-6083
                                                        Fax: (202) 683-6102
                                                        justin@dcwagelaw.com

                                                        Counsel for Plaintiffs




                                                  3
